Citation Nr: 0906590	
Decision Date: 02/23/09    Archive Date: 03/03/09	

DOCKET NO.  08-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
left hand stab wound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from September 1959 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied service connection for 
hearing loss and which found no new and material evidence had 
been submitted to reopen the previously denied claim with 
respect to a left hand stab wound.  The Board will reopen the 
claim with respect to the stab wound, but it must be remanded 
to the RO for additional evidentiary development via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  Hearing loss for either ear is not objectively 
demonstrated at any time during service, hearing was normal 
by audiometric examination at service separation, profound 
left ear hearing loss at present is clearly related to an 
acoustic neuroma which manifested decades after service 
separation, right ear hearing on current examination does not 
meet the requirements for threshold hearing loss for VA 
disability purposes under 38 C.F.R. § 3.385, and the only 
competent clinical opinion on file is against this claim.

3.  The claim for service connection for a left hand stab 
wound was initially denied in March 1966 and the Veteran was 
notified and did not appeal and that decision became final, 
but new and material evidence has been submitted on this 
claim in the form of a lay statement supporting the Veteran's 
contentions.


CONCLUSIONS OF LAW

1.  Hearing loss for either ear was not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for the residuals of a left hand 
stab wound.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and Regulations implementing this liberalizing legislation 
are applicable to the Veteran's claims.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.

The Veteran was provided formal VCAA notice in January 2006, 
prior to the issuance of the rating decision now on appeal 
from May 2006.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service treatment records were already on 
file as were early VA examination reports.  More current 
treatment records for the Veteran with VA were collected and 
the Veteran was provided VA examinations which are adequate 
for rating purposes.  All known available evidence has been 
collected and VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss), if manifest to a 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For VA compensation purposes, hearing loss for either ear 
will not be considered to be a disability until and unless 
any of the auditory thresholds in the relevant frequencies 
for speech at 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 
decibels or greater, or when the thresholds for at least 
three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from zero to 20 decibels, and that thresholds above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Hearing Loss:  The Veteran filed his claim for service 
connection for hearing loss related to service in 2005, over 
40 years after he was separated from military service.  In 
written statements and testimony before the undersigned, he 
argued that current hearing loss must be attributable to 
acoustic trauma sustained during service when he served in an 
artillery military occupational specialty.  The Veteran's 
assignment in artillery is confirmed in his DD Form 214.

The service medical record are entirely silent for any 
complaints, findings, treatment or diagnosis for hearing 
loss, chronic ear infections, or any type of injury to either 
ear.  Physical examinations performed during service reveal 
that the Veteran's hearing was normal in 1959 and 1961 as 
tested by whispered and spoken voice.  However, at the time 
of the service separation physical examination in August 
1964, audiometric examination showed the Veteran's hearing to 
be entirely normal.  Following service separation, there a 
complete absence of any objective evidence demonstrating a 
chronicity of hearing loss symptoms for many years.  

The first objective medical evidence on file revealing that 
the Veteran complained of hearing loss is included in a 
December 2005 VA audiology consultation.  At this time, the 
63-year-old Veteran reported a "gradual onset right ear 
hearing loss."  He reported his exposure to acoustic trauma 
during service in the artillery, and indicated that hearing 
protection devices were not worn, although the service 
treatment records do note the issuance of ear plugs.  
Following service, the Veteran reported that he had worked as 
a factory press operator for ten years, but that he had worn 
hearing protection.  He denied any recreational noise 
exposure.  The consultation resulted in findings that the 
right ear had significant hearing loss, but the left ear only 
had some hearing loss.

In February 2006, the Veteran was referred for VA audiometric 
examination.  His records were available and reviewed.  It 
was again noted that all hearing testing during service 
reflected normal hearing.  At this time, audiometric testing 
revealed that the Veteran did meet the minimum threshold 
requirements for recognition of hearing loss disability at 
38 C.F.R. § 3.385 for the right ear, but he did not meet the 
minimum threshold hearing loss requirements of that 
regulation for the left ear, which had speech discrimination 
of 96 percent.  The VA audiologist provided an opinion that 
it was less than likely that current hearing loss was 
attributable to incidents of service, since the Veteran 
clearly had normal hearing in both ears in the audiometric 
examination conducted at service separation, and had also 
many years of post-service occupational noise exposure.

A VA outpatient treatment record from July 2006 reflected a 
return visit for fitment of hearing aids.  This record 
documented the Veteran's complaints of exposure to acoustic 
trauma while serving in the artillery in the 1960's.  The 
examiner wrote that the Veteran's asymmetric, right greater 
than left hearing loss was likely due to acoustic trauma 
while in the artillery.  Clearly, however, there is nothing 
in this outpatient treatment record indicating that the 
health care provider had access to or reviewed the Veteran's 
entire clinical record, including the fact of his normal 
audiometric examination at separation.

The Veteran was again seen as an outpatient by VA in March 
2007, at which time it was noted that in September 2006, he 
was involved in a motor vehicle accident, at which time he 
hit his head on the door post and broke his dentures.  He 
denied loss of consciousness but felt dazed for several days 
and he reported sustaining nerve damage.  He also reported 
several other head traumas including a skull fracture as a 
child, and multiple injuries falling from a railroad bridge.  
In 1980, he sustained loss of consciousness on the job after 
being hit in the head by a metal shaft.  

Although audiometric testing and consultations which had 
revealed asymmetrical hearing loss for the Veteran had not 
previously resulted in findings of any particular disease or 
injury of either ear, in December 2006, an MRI of the brain 
resulted in findings of an intracanalicular extension 
consistent with an acoustic schwannoma.  In May 2007, after 
discussing different treatment approaches, the Veteran 
elected to undergo a translabyrinthe removal of the right 
acoustic neuroma identified in the earlier MRI.  The informed 
consent for this surgery included multiple risks, one of 
which clearly was reported as "deafness."  This right ear 
labrynthectomy essentially resulted in removal of all 
elements of the right inner ear as well as the acoustic 
neuroma.  Postoperatively, there was simply no hearing 
whatsoever for the right ear.  

After reviewing all of the evidence on file, the Board 
concludes that a clear preponderance of the evidence is 
against the Veteran's claim for service connection for 
hearing loss.  Although the Veteran certainly did serve in 
artillery during service and, with or without hearing 
protection, would certainly be expected to have been exposed 
to some degree of acoustic trauma, the fact remains that his 
hearing was tested by audiometric examination to be entirely 
normal at service separation.  

There were certainly no complaints or findings or diagnosis 
of hearing loss or any disability of either ear at any time 
during service.  Following service separation, there is a 
complete absence of any objective evidence revealing any 
chronicity of symptoms of hearing loss for decades.  The 
Veteran first filed a claim alleging hearing loss 
attributable to service 40 years after service separation, 
and on examination was shown to have a significant right ear 
hearing loss, but only minimal left ear hearing loss, 
insufficient to meet the minimum threshold requirements for 
recognition of hearing loss for VA disability compensation 
purposes at 3.385.  

It was rather shortly thereafter discovered that he had a 
right ear acoustic neuroma which was clearly the cause of the 
Veteran's significantly worse right ear hearing prior to 
surgery.  One of the obvious risks of this surgery, as noted 
in the informed consent, was deafness, and following surgery, 
the Veteran is certainly shown to be deaf in the right ear.  
This deafness is certainly unrelated to any incident, injury 
or disease of military service.  There is certainly no 
competent clinical evidence or opinion on file which in any 
way relates the Veteran's right acoustic neuroma with onset 
decades after service separation, to any incident, injury or 
disease of active military service.  

The only competent clinical opinion on file from VA 
examination is against the Veteran's claim that any hearing 
loss is attributable to service, since hearing was tested as 
normal at service separation.  It is noteworthy that the 
Veteran's left ear, unaffected by an acoustic neuroma like 
the right ear, did not even meet the minimum threshold 
requirement for recognition of hearing loss disability over 
40 years after he was separated from service.  Right ear 
hearing loss is related to an acoustic neuroma which, 
following surgical excision, resulted in profound deafness.  
The left ear is not shown to have hearing loss sufficient for 
recognition of hearing loss disability for VA compensation 
purposes.

Left Hand Stab Wound:  The Veteran filed an initial claim for 
service connection for a left hand stab wound in November 
1965, a little over one year after he was separated from 
service.  The evidence then on file included the service 
treatment records which did not document a left hand stab 
wound.  There are two relevant record entries from service.  
The first in September 1960 states that the Veteran "fell on 
rt. hand.  Pain in MP joint.  Thumb X-ray neg."  There was no 
further entry regarding this complaint regarding the right 
hand.  In January 1962, there was a notation regarding the 
left hand.  An X-ray study completed at this time 
specifically noted that the Veteran slipped on ice and landed 
on his right hand, and this X-ray study was noted to be 
negative.  Both of these record entries involved acute trauma 
of the right hand.  There was no notation about any complaint 
regarding the left hand anywhere on file.  The physical 
examination for separation from service noted that the upper 
extremities were normal and there were no complaints or 
findings noted regarding a left hand stab wound.

Following receipt of the Veteran's initial claim in November 
1965, he was provided a VA general examination addressing 
multiple complaints in February 1966.  This examination only 
reported normal function of the right thumb with a diagnosis 
of a right thumb sprain during service with no current 
sequelae.  There were no complaints or findings of a left 
hand stab wound in this examination report.

The RO subsequently denied service connection for any 
disability of the hand, and the Veteran was notified of the 
decision and his appellate rights and he did not appeal and 
that decision became final.  

In his April 2008 testimony before the undersigned, the 
Veteran reported receiving a left hand stab wound during 
service, essentially as a result of horseplay by a fellow 
serviceman.  The other man was acting as if to assault people 
with the knife, the Veteran blocked a thrust and reported 
being stabbed on the palmar surface of the left hand, going 
towards the wrist from the palm.  He also reported seeking 
treatment and receiving stitches, although not reporting it 
as a stab wound to keep the other soldier from getting in 
trouble.  He then reported that he had no further problems 
with this injury until years later when carpal tunnel 
syndrome was diagnosed and surgically repaired in the left 
wrist in 1982.  Additionally, more recent treatment records 
discuss a history of bilateral carpal tunnel difficulty, 
although apparently only left carpal tunnel was surgically 
repaired.

In April 2008, after the hearing was completed, the Veteran's 
mother submitted a statement indicating that she was aware 
that the Veteran had been stabbed in "the hand" while he was 
stationed in Germany.  She was not present to observe the 
actual injury, but reports she was told that this occurred at 
the time.

The Board finds that the evidence submitted and received 
since the time of the last prior final denial is new and 
material sufficient to reopen the claim.  Principally, a 
statement of the Veteran's mother corroborates his statement 
with respect to the fact of the occurrence of the injury.  
For new and material purposes analysis only, statements must 
be presumed to be credible.  Justus v. Principi, 3 Vet. App. 
510 (1992).  Accordingly, the claim will be reopened and 
referred for VA examination.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

New and material evidence having been received, the claim for 
service connection for the residuals of a left hand stab 
wound is reopened, and to that extent only, the appeal is 
granted.


REMAND

Consistent with a claim filed only a little more than one 
year after service separation, the Veteran again claims to 
have received a left hand stab wound during service.  He 
further argues that carpal tunnel syndrome of the left wrist, 
surgically repaired in or around 1982, was somehow causally 
related to this injury during service.  He has not submitted 
the medical treatment records regarding the 1982 surgery, or 
any competent medical evidence relating carpal tunnel 
syndrome to a stab wound during service.  The claim has been 
reopened, however, and must be referred for VA examination.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Initially, the RO should request the 
Veteran to submit all private medical 
records associated with any post-service 
treatment for a stab wound to the left 
hand or carpal tunnel surgery of the left 
wrist, reportedly to have occurred in or 
around 1982.  If the Veteran submits 
properly completed medical release forms 
for such treatment, the RO should assist 
him in collecting any evidence so 
identified.  Any evidence submitted must 
be included in the claims folder.

2.  After completing the above 
development, the Veteran should be 
referred for an appropriate medical 
examination of his left hand.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

The examiner's attention is specifically 
directed to the 8 September 1959 
enlistment examination where it was 
specifically noted that there existed 
from prior to service a "laceration scar 
right wrist."  The examiner's attention 
is also directed to entries made during 
service with respect to the Veteran's 
hands in September 1960 and January 1962, 
as well as the service separation 
examination.  The examiner's attention is 
also directed to testimony provided 
regarding how this injury occurred from 
an April 2008 hearing transcript on file.  

The Veteran has argued that carpal tunnel 
syndrome, surgically repaired in or 
around 1982, was causally attributable to 
this stab wound.  

The physician is requested to examine the 
Veteran for the purpose of identifying 
whether there is a current evidence of a 
left hand stab wound in the area of the 
palm toward the wrist with an alleged 
depth of 2 to 2 1/2 inches.  This must be 
distinguished from the clearly documented 
laceration scar of the right wrist noted 
in the September 1959 enlistment 
examination.  If there is evidence of a 
right hand stab wound, the physician is 
requested to provide an opinion as to 
whether it is more, less, or equally 
likely that it was incurred during 
service, and also provide an explanation 
of any and all disability attributable to 
such injury, including an opinion as to 
whether it is causally related to 
subsequent left carpal tunnel release 
surgery performed in 1982 (and with 
reports that he has been diagnosed with 
bilateral carpel tunnel).  A complete 
explanation of the reasons and bases for 
opinions provided is essential.

3.  After completing the above 
development, the RO should again address 
the claim.  If the decision is not to the 
Veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the 
development requested in this remand.  
The case should then be returned to the 
Board after compliance with appellate 
procedures.  The Veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


